DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the amendment filed 12/22/21. Claim 1 is amended. Claim 5 is canceled. Claim 8 is added. The rejection of claim 1 over Sugawara in view of Park and Ishikawa is withdrawn in light of the amendment; however, a new rejection is made over Sugawara in view of Park,  Ishikawa, and Kamihari. Claims 1-4 and 6-8 are pending and are rejected finally for the reasons provided below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara et al. (US 2003/0148167) in view of Park et al. (US 2008/0131747), Ishikawa et al. (US 2006/0153687), and Kamihari (US 2006/0051632).
Regarding claim 1, Sugawara teaches a fuel cell system comprising:
a fuel cell stack (1) ([0029]);
a hydrogen supply source (4) (Figure 5B);
a hydrogen flow passage, or fuel supply stream passage (7), that connects the hydrogen supply source to the fuel cell stack (1) (Figure 5B);
a hydrogen recirculation passage, or fuel circuit stream passage (6), connected to the fuel cell stack (1) (Figure 5B);
and a hydrogen recirculation pump (5) configured to recirculate emission gas containing hydrogen from the fuel cell stack through the hydrogen recirculation passage (Figure 5B).

Sugawara further teaches a merge portion, or ejector (2), for merging the hydrogen recirculation passage (6) with the hydrogen flow passage (7) ([0089]).
Sugawara teaches that the hydrogen flow passage (7) includes a bypass passage, or bypass stream passage (25a), that bypasses the merge portion (2) by branching from a hydrogen flow passage between the hydrogen supply source (4) and the merge portion (2) (Figure 5B).
Sugawara further teaches an open degree control valve, or regulator (3), to control a pressure of hydrogen flowing through the hydrogen passage and bypass passage ([0086]). The examiner finds that controlling the pressure of the hydrogen necessarily controls the flow rate, since flow rate and pressure are not independent variables.



Park teaches a fuel cell system comprising:
a fuel cell, or power module (160) having a generator for generating electricity through an oxidation-reduction reaction between an oxidizing agent and a hydrogen-containing fuel (abstract, Figure 1, [0044]);
a hydrogen supply source, or fuel storage module (110) for storing a hydrogen-containing fuel (Figure 2, [0059]);
a hydrogen recirculation passage, or unreacted fuel flow channel (122c-1), connected to the fuel cell (160) via unreacted fuel outlet (162b) and fuel flow tube (152-1) (Figures 2 and 3, [0046], [0048]);
and hydrogen circulation pumps (126a, 126b) (Figure 3, [0062]).
Park teaches that the hydrogen circulation pump includes a housing, or fuel supply housing (122), configured for supplying a hydrogen-containing fuel (Figures 2 and 3, [0047]).
Park teaches that the merge portion, or mixing tank (124), is contained in the housing (Figure 3, [0058]).
Park further teaches that it is desirable to provide a module-type fuel cell system in order to reduce dead space and simplify manufacturing ([0009]).
It would have been obvious to the skilled artisan at the time of the invention to provide portions of the hydrogen supply system of Sugawara such as discussed above which correspond to the fuel supply module of Park (i.e. hydrogen flow passage, hydrogen recirculation passage, pump, mixing area/ejector) in a housing such as suggested by Park in order to form part of a module-type fuel cell system, thereby reducing dead space and simplifying manufacturing.


Ishikawa teaches a pump body (32) driven by a motor (34) to recirculate emission gas containing hydrogen from the fuel cell stack (22) through the hydrogen recirculation passage (abstract, Figure 1, [0005]).
It would have been obvious to the skilled artisan to include the known pump and motor system of Ishikawa in the system of Sugawara such as suggested by Ishikawa and the results would have been predictable. MPEP 2143 III A

With further regard to claim 1, Sugawara teaches a controller, or ECU; a first temperature sensor (T1) connected to the controller and configured to send a temperature of the hydrogen flowing through the hydrogen flow passage to the controller, and a second temperature sensor (T2) connected to the controller and configured to send a temperature of the emission gas flowing through the hydrogen recirculation passage to the controller (Figure 18B, [0129]).
Sugawara teaches control of a hydrogen check valve that is controlled in accordance with information related to a temperature of hydrogen flowing through the hydrogen flow passage (T1) and/or hydrogen recirculation passage (T2) (Figure 18B, [0292]).
Sugawara fails to teach specifically controlling the open degree control valve, or regulator (3), based on temperature.
Kamihara teaches a fuel cell system comprising a fuel cell stack (1), first (22) and second (21) temperature sensors in the fuel passages (5, 7), and a controller, wherein information from the sensors is provided to the controller to control various component elements (100) (Figure 1, [0033]). Kamihara further teaches an open degree control valve, or hydrogen pressure regulator valve (3), analogous to the hydrogen check valve of Sugawara, which regulates a supply rate of hydrogen gas by variably adjusting a restriction rate thereof ([0024]).

It would have been obvious to the skilled artisan at the time of the invention to use the known method of Kamihara of providing temperature information from temperature sensors to a controller in order to control the open degree valve in accordance with the temperature information in the system of Sugawara and the results of the substitution would have been predictable. MPEP 2143 I C

Regarding claims 2 and 3, Sugawara teaches the open degree control valve, or regulator (3), in the hydrogen flow passage (Figure 5B); however, the examiner finds that it would have been obvious to the skilled artisan at the time of the invention to provide a regulator (3) in the bypass passage, instead of the valve (26a), in order to better control flow of hydrogen past the ejector. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04 (VI B)

With regard to claim 4, the examiner further finds that it would have been obvious to the skilled artisan to include the bypass portion of Sugawara in the housing of Sugawara in view of Park since the housing of Park is used to contain the fuel supply components, and the bypass portion is part of the fuel supply system.


As for claim 6, the merge portion, or ejector (2) of Sugawara is located downstream of the pump (5) (Figure 5B).


With regard to claim 8, as is discussed above, Kamihara teaches a controller which is configured to change the open degree of the open degree control valve based on sensor inputs ([0033]). Additionally, Ishikawa teaches a controller, or ECU (50), which receives inputs on external temperature, or outside air (68) (Figure 3). As to the function of the controller, i.e. what the controller is configured to do as addressed in the additional limitations of claim 8, the examiner finds that the controller is inherently capable of being configured to perform those functions since the manner of operating a device does not differentiate apparatus claims from the prior art. MPEP 2114 I, II

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/22/21, with respect to the rejection of claim 1 under Sugawara in view of Park and Ishikawa have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, above.
Specifically, Applicant argues that the prior art fails to teach the claimed configuration (first and second temperature sensors, controller) for controlling an open degree of a control valve. The examiner finds that those newly added limitations are obvious over Kamihara for the reasons provided above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/Primary Examiner, Art Unit 1729